NO. 07-03-0019-CV

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL E

                                      JUNE 3, 2003

                          ______________________________


            IN THE INTEREST OF TRESTIN MARCEL CLAY, GREGORY
           WAYNE INGRAM, III AND TEBRIA SIMONE INGRAM, CHILDREN


                        _________________________________

             FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                 NO. 62,810-D; HONORABLE DON EMERSON, JUDGE

                          _______________________________

Before QUINN and CAMPBELL, JJ., and BOYD, S.J.1


       In this proceeding, appellant Terence Davis gave notice of appeal from an adverse

judgment in the trial court. However, since that time, nothing further has been done by

appellant to obtain and file an appellate record and to pursue his appeal. We have been

notified by the district clerk that appellant has not paid, nor has he made arrangements to

pay, for the clerk’s record.



       1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2003).
       Accordingly, on January 10, 2003, and on April 14, 2003, appellant was notified that

without a record or a satisfactory explanation about the failure to furnish such a record, the

appeal would be subject to dismissal for want of prosecution. See Tex. R. App. 37.3(b).


       No such reply has been received. Accordingly, this appeal must be, and is hereby,

dismissed.



                                                  John T. Boyd
                                                  Senior Justice




                                              2